Case 5:20-cv-00041-JSM-PRL Document 59 Filed 08/31/20 Page 1 of 2 PageID 1060




                        UNITED STATES DISTRICT COURT
                         MIDDLE DISTRICT OF FLORIDA
                               OCALA DIVISION

COURTNEY B ANDERSON,

       Plaintiff,

v.                                                     Case No: 5:20-cv-41-Oc-30PRL

COUPONS IN THE NEWS,
NAMECHEAP, INC., WHOISGUARD,
INC, WHOISGUARD, PROTECTED and
JOHN/JANE DOE,

       Defendants.


                                         ORDER

       THIS CAUSE came on for consideration upon the Report and Recommendation

submitted by Magistrate Judge Philip R. Lammens (Dkt. 53), Plaintiff’s Objection to the

Report and Recommendation (Dkt. 54) and Defendant Coupons in the News, LLC’s

Opposition to Plaintiff’s Objections (Dkt. 57).

       After careful consideration of the Report and Recommendation of the Magistrate

Judge, Plaintiff’s Objection, Defendant Coupons in the News, LLC’s Opposition to

Plaintiff’s Objections, in conjunction with an independent examination of the file, the

Court is of the opinion that the Magistrate Judge’s Report and Recommendation should be

adopted, confirmed, and approved in all respects.

       ACCORDINGLY, it is therefore, ORDERED AND ADJUDGED:
Case 5:20-cv-00041-JSM-PRL Document 59 Filed 08/31/20 Page 2 of 2 PageID 1061




      1.     The Report and Recommendation (Dkt. 53) of the Magistrate Judge is

             adopted, confirmed, and approved in all respects and is made a part of this

             order for all purposes, including appellate review.

      2.     Coupons in the News, LLC’s motion to dismiss the Second Amended

             Complaint (Dkt. 43) is GRANTED.

      3.     This case is dismissed with prejudice.

      4.     Plaintiff’s Amended Motion for Leave to file a Motion to Comply with Rule

             4-3.3, Rules Regulating the Florida Bar (Dkt. 58) is terminated as moot.

      5.     Defendant Coupons in the News, LLC’s is directed to file its motion for

             attorney’s fees and costs within fourteen (14) days of this Order.

      DONE and ORDERED in Tampa, Florida, this 31st day of August, 2020.




Copies Furnished To:
Counsel/Parties of Record




                                            2
